El Juez Asociado Señor. Aldrey,
emitió la opinión del tribunal.
El apelante Felipe Alvarez fué denunciado y condenado por el delito de Infracción a la Ley de .Prohibición Nacional por transportar bebida embriagante, y para sostener su re-curso alega como primer motivo que la corte inferior erró al apreciar la prueba y al declararlo culpable; pero hemos examinado la evidencia y encontramos que es suficiente para sostener la sentencia condenatoria.
Es el otro motivo de apelación que la sentencia es contraria a derecho porque la denuncia no imputa delito alguno ■ y •porque la corte nó tuvo jurisdicción sobre el apelante. Los particulares de este motivo de error se basan en que la de-nuncia está jurada el Io. de febrero de 1927 y en ella se dice (fue el hecho imputado fué realizado el 24 de febrero de 1927.
Indudablemente hay un error en la fecha de Io. de febrero de 1927 consignada por el secretario como la del día en que fué jurada la denuncia ante él que probablemente no hubiera sido difícil que probara el fiscal si eso se hubiera alegado en la corte inferior; pero de todos modos entendemos que el *750secretario se equivocó al consignar la fecha en que la denuncia fué jurada ante él, consignando Io. de febrero en vez de l8. de marzo por ser frecuente que al comenzar un mes se escriba algunas veces el nombre del mes anterior, que se ba escrito repetidamente; porque no parece razonable que en una deter-minada fecba se denuncien beebos que entonces no ban ocu-rrido ; porque celebrado el juicio en apelación en la Corte de Distrito de Aguadilla el 17 de marzo de 1927 declararon Telesforo Méndez y Facundo Ortega que eran policías insu-lares en Aguadilla el 24 de febrero de ese año, que es la fecba a que la denuncia se refiere, y que intervinieron con el denun-ciado el día a que se refiere la denuncia, que es el 24 de febrero de 1927, tanto más cuanto que el apelante no negó al declarar en la corte inferior que los beebos denunciados ocurrieron el 24 de febrero de 1927 limitándose a decir que mandó poner la lata con ron en su automóvil para transportarlo a,otra casa suya del pueblo pero que no llegó a transportarlo.
En vista de todo lo expuesto entendemos que no existe el error alegado en segundo lugar porque aunque el secretario consignó el día 1°. de febrero de 1927 como fecba. de la de-nuncia las circunstancias demuestran que fué una equivoca-ción suya y que la denuncia fué becba después de la comisión del beclio imputado en ella.
. La sentencia apelada debe ser confirmada.